Ekwall, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into by the parties hereto:
It is hereby stipulated and agreed by and between counsel for plaintiffs and the Assistant Attorney General, attorney for the United States, subject to the approval of the court, as to merchandise covered by the reappraisement appeals listed in annexed schedule:
(1) That this stipulation is limited to so much of said merchandise as is described in the invoices as clams in 5-ounce cans or tins, such items being marked A and initialed by Examiner G. B. Guliclc, and said article being appraised on the basis of the American selling price in accordance with the Presidential proclamation published in T. D. 47031.
(2) That such merchandise is the same in all material respects as the imported clams involved in United States v. Mutual Supply Co. et al. and Mutual Supply Co. *287et al. v. United States, Reap. Dec. 5950, and that the issues herein are the same in all material respects as the issues involved in said decision.
(3) That upon the dates of exportation to the United States of the merchandise covered by these appeals, like or similar merchandise manufectured or produced in the United States was being freely offered for sale and sold to all purchasers in the principal market of the United States in the ordinary course of trade and in the usual wholesale quantities, including all containers and coverings and all costs, charges, and expenses incident to placing the merchandise in condition packed ready for delivery, at the following prices per dozen cans or tins, •less a cash discount of 1)4 per centum:

6-ounce size

May 1, 1937, to March 15, 1941..... $1.00
March 16, 1941, to June 30, 1941...__ 1.05
(4) That the record in said Reap. Dec. 5950 may be incorporated herein and that upon this stipulation these appeals may be deemed submitted, they being limited to the items marked A on the invoices, and abandoned as to all other merchandise.
On the agreed facts I find that as to the 5-ounce tins marked A on the invoices and initialed by Examiner G. it. Gulick as set forth in the above stipulation, the American selling price as defined in section 402 (g) of the Tariff Act of 1930 is the proper basis for appraisement •and that such statutory values are as follows:
Reappraisements 120919-A and 139887-A, $1.00 per dozen tins, less a cash discount of 1)4 per centum
Reappraisement 141584-A, $1.05 per dozen tins, less a cash discount of 1)4 per centum
The appeals having been abandoned as to all other merchandise, they are dismissed insofar as they relate thereto.
Judgment will be rendered accordingly.